Name: 87/333/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1986 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy
 Date Published: 1987-06-27

 Avis juridique important|31987D033387/333/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1986 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) Official Journal L 168 , 27/06/1987 P. 0043 - 0045*****COMMISSION DECISION of 12 June 1987 on improving the efficiency of agricultural structures in the Federal Republic of Germany in 1986 pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (87/333/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Government of the Federal Republic of Germany has forwarded the laws, regulations and administrative provisions listed in the Annex to this Decision; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution form the Community are satisfied in the light of the compatibility of the stated laws, regulations and administrative provisions with Regulation (EEC) No 797/85, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the said laws, regulations and administrative provisions are consistent with the conditions and objectives of Regulation (EEC) No 797/85 so that, with due regard to the extent to which they comply with that Regulation, it is justified to conclude that the conditions for a financial contribution from the Community in respect of measures eligible under that Regulation are satisfied; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions set out in the Annex to this Decision which were forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 797/85 satisfy the conditions governing a financial contribution from the Community in 1986 in respect of the measures eligible under the Regulation. Article 2 This Decision is addressed to te Federal Republic of Germany. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. ANNEX LIST OF LAWS, REGULATIONS AND ADMINISTRATIVE PROVISIONS APPLIED IN 1986 IN THE FEDERAL REPUBLIC OF GERMANY WHICH ARE THE SUBJECT OF THIS DECISION I. - Guidelines of 18 April 1986 for investment aid to individual agricultural holdings and for rural settlement measures, - Guidelines of 18 April 1986 for aid to agriculural holdings in less-favoured regions, - Guidelines of 18 April 1986 for aid in respect of forestry measures. II. Laender BADEN-WUERTTEMBERG - Directives of 2 July 1984 on the promotion of machinery sharing by machinery and mutual aid syndicates in the versions of 7 May 1985, - Directives of 1 January 1986 on aid for investments under the regional programme of the Land (Directives B), - Directives of 20 October 1981 on inter alia aid for vineyard modernization, - Directives of 15 November 1985 on aid for investments on farms to protect and improve the environment, - Directives of 17 October 1986 on aid to agricultural holdings in mountain and hill areas and in certain less-favoured areas (compensatory allowances). BAVARIA - Directives of 1 January 1983 on special conditions to be met to obtain financial encouragement under the provisions of Article 6 (5) of the Law on the promotion of Bavarian agriculture (machinery syndicates), - Directives of 28 February 1983 on special conditions to be met to obtain financial encouragement under the provisions of Article 6 (5) of the Law on the promotion of Bavarian agriculture (central bodies for rural social workers and auxiliary farm workers), - Directives of 29 March 1978 on aid for village renewal in the amended version of 1 October 1983, - Directives of 17 February 1984 and 1 October 1985 on the Bavarian agricultural loans programme, - Directives on aid in respect of measures for the conservation of the agricultural landscape (parts B and C) in the amended version of 1 August 1985, - Directives of 28 June 1984 on aid in respect of measures for the environmentally safe storage of farmyard manure on farms, - Directives of 10 March 1986 on compensatory allowance in mountain and hill areas and less-favoured areas. BREMEN - Directives of 9 January 1975 on aid to agricultural holdings in less-favoured areas in the 1986 version. HAMBURG - Directives of 2 June 1985 on investment grants for agricultural holdings, - Directives of 11 June 1986 on aids to investment in agriculture (part B); aid to agricultural holdings in less-favoured areas. HESSE - Directives of 8 March 1975 on the grant of aid from the Land to agricultural promotion societies, - Directives of 8 September 1983 on aid to joint projects relating to agricultural techniques, - Directives of 25 October 1982 on aid for the production and use of alternative energy and for guaranteeing energy supplies in agriculture, - Directives of 17 July 1985 on aid to agricultural holdings in less-favoured areas (directives concerning mountain farmers) in the version of 22 August 1986. LOWER SAXONY - Directives on the grant of aid to machinery syndicates in the version of 10 October 1979, - Directives of 29 May 1982 on aid for the employment of auxiliary farm labourers, - Directives of 8 May 1985 on subsidies to farms for measures to reduce environmental pollution, - Directives of 6 February 1986 on aid to agricultural holdings in less-favoured areas in Lower Saxony. NORTH RHINE-WESTPHALIA - Directives of 12 April 1985 on the granting of subsidies for investments in environmentally acceptable livestock production, - Directives of 7 July 1986 on aid to agricultural holdings in mountain and hill areas and in certain less-favoured areas of North Rhine-Westphalia (compensatory allowances). RHINELAND-PALATINATE - Decision of 3 April 1984 on aid for machinery and mutual aid syndicates, - Circular of 5 September 1983 on aid for the creation of rational management units in agriculture and forestry, - Circular of 19 September 1986 on subsidies to farmers for investments to reduce environmental pollution, - Circular of 3 July 1986 on aid for investments by individual farmers for the erection and extension of on-farm storage facilities for cereals and grain legumes, - Circular of 5 June 1986 on aid to agricultural holdings in less-favoured areas (compensatory allowances). SAARLAND - Directives of 5 June 1973 on the promotion of cooperation between farmers, - Directives of 1 September 1972 on interest-rate subsidies for agriculture in the version of 17 December 1984, - Directives of the Minister of Economic Affairs of 13 June 1986 on the grant of compensatory allowances to agricultural holdings in certain less-favoured areas. SCHLESWIG-HOLSTEIN - Directives of 17 December 1982 on aid for building operations on cattle and pig farms (Land investment aid), - Directives of 2 April 1985 on aid in respect of measures for the environmentally acceptable storage of manure and to reduce nuisance from odours (promotion of agricultural environmental protection), - Directives of 18 February 1986 on aid for young farmers, - Directives of 20 February 1981 on the encouragement of the employment of auxiliary agricultural labourers in the version of 6 February 1986, - Directives of 9 June 1985 on aid for forestry - Land programme, - Directives of 2 January 1986 on aid for settlement measures to provide economic security, - Directives of 23 October 1986 on aid to agricultural holdings in less-favoured regions under the joint Federal Government/Laender scheme for improving agricultural structures and coastal protection.